Citation Nr: 1228695	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-18 878	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel





INTRODUCTION

The Veteran had active military service from January 1953 to December 1962.  He had subsequent service in the National Guard.  He died in late 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2010 and December 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2007 as the result of renal failure due to bacteremia and sepsis due to respiratory failure.     

2.  At the time of death, service connection was in effect for generalized anxiety disorder rated as 50 percent disabling.   

3.  The evidence shows that it is as likely as not that the service-connected generalized anxiety disorder caused an eating disorder.  

4.  The service-connected generalized anxiety disorder and eating disorder did not cause or contribute materially in producing or accelerating the Veteran's demise.  

5.  The Veteran is not shown to have manifested complaints or findings of renal failure, bacteremia, sepsis, or respiratory failure in service or for many years thereafter.  

6.  A service-connected disability is not shown to have caused or to have contributed materially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by renal failure, bacteremia, sepsis, and respiratory failure was not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for Dependency and Indemnity Compensation benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided VCAA notice letters to the appellant in February 2008, before the initial original adjudication of the DIC claim, and in April 2008, September 2010, December 2010, and January 2012.  The letters notified the appellant of what information and evidence must be submitted to substantiate a claim for DIC benefits and claims for service connection, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  She was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the Hupp notice requirements, the January 2012 notice letter gave the appellant an explanation of the evidence and information required to substantiate a DIC claim and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The letter notified the appellant of the Veteran's service-connected disabilities at the time of his death.  The Board concludes that the appellant has been afforded appropriate Hupp notice.

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with Dingess notice of evidence necessary to establish effective dates in the April 2008 and January 2012 letters.  The claim was readjudicated in June 2012, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant was given notice of what type of information and evidence she needed to substantiate the claim for service connection for the cause of death.  The record establishes that the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Thus, there is no prejudice to the appellant in the Board's considering this case on its merits.  The Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the appellant and is harmless error.  

In this case, the appellant had a meaningful opportunity to participate effectively in the processing of her claim, and any error regarding VCAA notice including any timing error was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006).  

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim for service connection for the cause of the Veteran's death, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The Veteran's death certificate was obtained and associated with the claims folder.  The hospital treatment records showing treatment for renal failure, bacteremia, sepsis, and respiratory failure in 2007 were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained.  The appellant submitted medical opinions in support of her claim.  

The Board obtained multiple medical opinions as to whether the Veteran's death was in any way related to his military service.  See 38 U.S.C.A. § 5103A(d) (providing for examination or opinion when necessary to make a decision on a claim).

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the appellant in substantiating the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Merits of the Claim

In order to establish service connection for the cause of death of the Veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  

The death of a Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition, certain chronic diseases, such as renal disease, may be presumed to have been incurred in service if they are manifested to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both discussing the factors of service connection).

The benefit of the doubt rule provides that the claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in his or her claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran's binge eating disorder was part of his service-connected generalized anxiety disorder.  Further, she contends that that the eating disorder caused obesity, which led to chronic obstructive pulmonary disease ("COPD"), which contributed to his death. 

According the benefit of the doubt to the appellant, the Board finds that the Veteran's eating disorder was related to his service connected generalized anxiety disorder.  As a result, the Board must then determine whether the symptoms from the Veteran's psychiatric disorders caused or contributed substantially or materially to the cause of his death. 

The cause of the Veteran's death in 2007 as shown on the death certificate was the result of renal failure due to bacteremia and sepsis due to respiratory failure.  At the time of the Veteran's death, service connection was in effect for generalized anxiety disorder.    

Upon review of the evidence of record, the Board denies the appeal for service connection for the Veteran's cause of death.  The Board finds that the preponderance of the evidence is against a finding that a service-connected disability caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death by renal failure due to bacteremia and sepsis due to respiratory failure was not due to disease or injury that was incurred in or aggravated by active service.

Review of the record shows that the Veteran was discharged from active military duty in December 1962.  In March 1963, he underwent a VA psychiatric examination, towards development of his then-pending claim of service connection for anxiety.  The examiner noted that the Veteran had periods of alcohol-related incidents, including drinking "about six bottles of beer daily, sometimes more or less."  The diagnosis was chronic convulsive disorder and a disorder characterized by the examiner as an "[a]nxiety reaction, chronic, moderate, manifested by emotional lability, tendency towards use of excessive alcohol, tension, restlessness, [and] lowered threshold of frustration."  The VA examiner also noted the Veteran was five feet and nine inches tall, and weighed 165 pounds.  In a May 1963 rating, the Veteran was granted service connection for an anxiety reaction. 

In April 1968, the Veteran was re-examined by the March 1963 VA examiner.  The Veteran was then noted to be 156 pounds.  The Veteran reported that although he drank to excess while in service, he then was entirely abstemious.  The Veteran also denied having any "compulsive obsessive traits."  Although the examiner reiterated the essential diagnosis of an chronic anxiety reaction of March 1963, he made no mention of excessive alcohol use.  Instead, he noted that the Veteran's anxiety reaction was "manifested by tension, restlessness, [and] episodes of insomnia." 

Various VA medical treatment records indicate that the Veteran's weight was 278 in April 1998; 279 in September 1998; 270 in December 1998 and 283 in January 1999. 

During an April 1999 VA mental disorders examination, the Veteran reported that during his active duty he began drinking alcohol very heavily; the examiner noted that this may have been an attempt to self-medicate anxiety, although the examiner did not specifically state whether this was his own observation or the Veteran's subjective report.  However, while the Veteran reported that he was not abusing alcohol and indeed had stopped drinking, he was noted to weigh 290 pounds, but attempting to lose weight. 

Prior to his death, the Veteran had filed a claim of service connection for binge eating (obesity), and argued that it was secondarily caused by his service-connected anxiety.  Although the claim was dismissed after the Veteran's death, there are several submissions and opinions of record regarding the connection between his eating disorder and his generalized anxiety disorder.

During a July 2001 Board hearing regarding the severity of his service-connected anxiety disorder, the Veteran testified in substance that he abused alcohol in service in order to "cope with the stress that was associated with the military."  He stated that approximate to the hearing, he was having rage attacks, and that he was then eating "addictively."  He described eating an entire bag of potato chips and a box of crackers in one sitting, and that he then weighed 300 pounds.  He added that he was unable to stop eating and had "mood swings and anger." 

In apparent reference to VA's Schedule for Rating Disabilities, the Veteran noted that he had impaired judgment, and claimed to be an "obsessive shopper."  He stated that he had a storage of surplus food in his basement and that he would buy clothes on impulse. 

Two letters, dated in January 2002 and June 2003, are of record and were authored by Neil A. Capretto, D.O. In sum, he reported that he had treated the Veteran for 12 years, and that interviews with the Veteran helped him "appreciate more clearly the relationship between his anxiety and his compulsive overeating."  Dr. Capretto noted that the Veteran's binge eating met the DSM-IV criteria for an eating disorder, not otherwise specified, and that the Veteran's poor impulse control fueled his eating disorder. 

In May 2002, the Veteran reported to Stephen J. Osmanski, M.D. that his anxiety led to compulsive overeating, which in turn led to obesity, which caused additional unspecified medical problems.  Although Dr. Osmanski observed that although the Veteran "reason[ed]" this causality, the physician found that the chain of events described by the Veteran was:

"[I]ndeed[] plausible.  If [the Veteran] truly cannot control his eating, it indeed led to the obesity which is a clear contributing factor to his many medical issues.  If the anxiety disorder is the basis of this compulsive overeating, it follows that indirectly it's responsible in part for these other medical issues." 

In September 2005, the Veteran underwent a VA mental disorders examination to determine whether his obesity was etiologically related to his service connected generalized anxiety disorder.  He reported eating a balanced diet during the day, but in the evening after dinner, he would have episodes of binge eating three or four times per week.  He denied eating faster than usual, eating until he was uncomfortably full, or eating alone out of embarrassment.  He acknowledged feeling guilty about eating when he was not hungry.  He did not feel that he ate to manage feelings of stress, anger, or anxiety. 

However, while the examiner found that the Veteran displayed symptoms consistent with generalized anxiety disorder, cyclothymic disorder, and an eating disorder, not otherwise specified the examiner concluded that the eating disorder was not related to the anxiety disorder because there was "no medical, scientific, or research evidence to support an etiological relationship between the [V]eteran's eating disorder and his service connected anxiety disorder," and therefore there was no relationship between his obesity and his anxiety disorder. 

The Board then requested that the matter be referred to an Independent Medical Examiner.  In her March 2007 report, Alison Fife, M.D., an Associate Professor of Psychiatry at Harvard University Medical School and associated with Brigham and Women's Hospital, opined that the Veteran's symptoms met the criteria for binge eating disorder, which was responsible for his obesity and that it was likely related to his anxiety disorder.  Dr. Fife reviewed the Veteran's claims file and noted that the Veteran ate to the point of being uncomfortable and was unable to stop. She noted that at his September 2005 examination, he reported not eating to manage feelings of stress and anxiety.  She noted that binge eating disorder is "almost always associated with some form of anxiety and thought to be at least an obsessive compulsive behavior related ultimately to some type of self medicating behavior."  

Relevant to his report of prior alcohol abuse, Dr. Fife also noted that some patients, such as the Veteran, who had a history of substance abuse were able to give up one addictive substance and substitute another.  Dr. Fife's diagnostic impression was that the Veteran's binge eating disorder was "directly related" to his generalized anxiety disorder. 

In September 2007, Carla R. Arlien, Ph.D., noted that the Veteran was a recovering alcoholic and a former heavy smoker.  She found that "it appears [the Veteran's] alcoholism and tobacco use was related" to his anxiety because "many individuals who have [a]nxiety disorders have substance use problems."  

A November 2010 VA medical opinion concluded that the Veteran's eating disorder was not related to his anxiety disorder.  The VA examiner commented that Dr. Arlien's letter contained opinion rather than fact because she did not discuss evidence or studies to support her statement.  He also disputed Dr. Fife's opinion, and observed that she did not examine the Veteran in person. 

The VA examiner did not agree that poor impulse control toward alcohol, tobacco, spending, and food were caused by generalized anxiety disorder because the Diagnostic and Statistical Manual of Mental Disorders does not list poor impulse control as a symptom of generalized anxiety disorder.  He noted that poor impulse control is seen in patients with addictive personalities.  The examiner concluded, "[t]here is no evidence from known medical or scientific fact to substantiate a claim that binge eating disorder or impulsivity is caused by generalized anxiety disorder.  In fact, individuals with generalized anxiety disorder often ruminate excessively about their fears and worries and as a result are often more likely to engage in anxious thoughts than compulsive or addictive behaviors."

In August 2011, another VA examiner provided an opinion regarding the Veteran's eating disorder.  The examiner noted that, "[t]he fact that the [V]eteran has claimed that his eating disorder was a method to deal with anxiety, does not make it a medical fact," and that "[t]he [DSM-IV] does not provide any evidence of anxiety or any separate psychiatric disorder as being causally related to any eating disorder."  In support of this opinion, the examiner noted that during periods of time when the Veteran's anxiety was well controlled, "he continued to be obese, indicating no direct link between his mood state and eating behavior." 

Of the four supportive opinions, the most well reasoned and probative is the March 2007 statement from Dr. Fife.  She reviewed the Veteran's claims file and discussed his symptoms and explained how substance abuse and binge eating are connected to feelings of anxiety and can be considered an obsessive compulsive behavior.  Her observations as to the sequence of the Veteran's medical history are factually supported and as an instructor in a major medical university, she may be presumed to have the most up-to-date information as to the diagnoses of medical disorders. 

The Board has carefully considered the opinions of VA examiners which have found that the Veteran's eating disorder was not related to his service-connected anxiety.  Essentially, these are premised upon the finding that binge eating disorder is not a recognized diagnosis listed in the Diagnostic and Statistical Manual, Fourth Edition.

While binge eating disorder is not listed among the diagnoses of DSM-IV, the Board observes that the disorder is listed in its Appendix B, which details those "number of proposals for new categories and axes that were suggested for possible inclusion in DSM-IV."  While not accepted for inclusion, the DSM-IV noted that as to binge eating disorder, among others:

"The specific thresholds and durations were set by expert consensus (informed by literature review, data reanalysis, and field trial results when such information was available) and, as such, should be considered tentative." 

Diagnostic and Statistical Manual, 4th Edition, Text Revision, American Psychiatric Association, 2000, Appendix B, page 759. 

Specifically as to the diagnostic features of binge eating were listed "eating very rapidly, (and) eating large amounts of food when not hungry."  It was also noted that "[s]ome individuals report that binge eating is triggered by dysphoric moods, such as depression and anxiety." Id. at page 785-786. 

These symptoms are clearly present in the Veteran's history.  At the very least, coupled with Dr. Fife's report, the DSM-IV extract places in balance the evidence as to whether anxiety triggered the Veteran's binge eating.  The benefit of the doubt will be resolved in favor of the appellant and the Board finds that the Veteran's binge eating disorder was the result of his service-connected generalized anxiety disorder.  See 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

However, this does not end the Board's inquiry. Upon review of the evidence of record, the Board denies the appeal for service connection for the Veteran's cause of death.  The Board finds that the preponderance of the evidence is against a finding that a service-connected disability including the generalized anxiety disorder and eating disorder caused or to have contributed materially in producing or accelerating the Veteran's death.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death by respiratory failure due to bacteremia and sepsis due to renal failure was due to disease or injury that was incurred in or aggravated by active service.  The Board finds that the more probative evidence establishes that the Veteran's cause of death by renal failure due to bacteremia and sepsis due to respiratory failure was not related to any service-connected disability to include the generalized anxiety disorder and eating disorder and was not related to any injury or disease incurred or aggravated in active service.  

VA obtained a medical opinion in March 2012 as to whether the Veteran's generalized anxiety disorder and eating disorder caused or contributed to the Veteran's cause of death.  The VA medical opinion report indicates that the VA physician rendering the opinion is a board certified psychiatrist and he reviewed the claims folder prior to rendering the medical opinion. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   

The VA psychiatrist was asked to opine as to whether the Veteran's generalized anxiety disorder and eating disorder caused or contributed substantially or materially to the cause of the Veteran's death.  The VA psychiatrist was asked to specifically address the three causes listed on the death certificate: respiratory failure, bacteremia/sepsis, and renal failure.  The VA psychiatrist was instructed to assume the validity of Dr. Fife's opinion, and assume that the Veteran's service-connected anxiety caused or contributed to the Veteran's binge-eating disorder.  

The VA psychiatrist concluded that the Veteran's cause of death was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The VA psychiatrist provided a comprehensive explanation for the medical opinion.  He noted that the Veteran died in 2007 and at the time of death, he was 73 years old and service connection was in effect for neurosis and generalized anxiety disorder.  

The VA psychiatrist noted that he reviewed the letter by Dr. Fife dated in March 2007 which documented that the Veteran had multiple impulse control problems, such as history of alcohol and tobacco addiction, excessive spending, and overeating and in which Dr. Fife opined that anxiety accounts for these multiple impulse control symptoms.  The VA psychiatrist noted that the service connection was in effect for generalized anxiety disorder, and poor impulse control is not one of the symptoms of the anxiety disorder.  The VA psychiatrist noted that there was no evidence in the DSM-IV to support the opinion that a "binge eating disorder" is a result of a Generalized Anxiety Disorder, no formal diagnosis of binge eating disorder exists, and it is simply a research criteria set that is provided by the Diagnostic and  Statistical Manual of Mental Disorders for further study.  

The VA psychiatrist stated that he was being asked to assume Dr. Fife's opinion as fact and assuming the validity of Dr. Fife's opinion, and he found that it does not change the cause of death as noted on the death certificate and does not change the fact that neither generalized anxiety disorder nor "binge eating disorder" caused or contributed substantially or materially to the Veteran's confirmed causes of death which are respiratory failure, bacteremia/sepsis, and renal failure.  

The VA psychiatrist noted that the Veteran's death certificate records confirm that the Veteran died from renal failure, bacteremia/sepsis, and respiratory failure.  The VA psychiatrist stated that there was no record of death being related to an anxiety or eating disorder or consequences of an anxiety or eating disorder.  

The VA psychiatrist opined that renal failure, bacteremia/sepsis, and respiratory  failure are not caused by anxiety or binge eating disorder.  He stated that the causes of renal failure include infections, injury, loss of blood to the kidney, dehydration and some chronic diseases such as lupus. 

The VA psychiatrist stated that bacteremia is an invasion of the blood stream by bacteria as a result of an infection, infected wound, or as a complication of surgery.  He stated that the causes of respiratory failure include spinal cord injury, physical trauma or injury, and pneumonia.  He indicated that there is no evidence that the Veteran's death was caused by his anxiety disorder and even if they were able to make the stretch and assume that the anxiety disorder includes both generalized anxiety disorder and binge eating disorder, all available evidence indicates that neither the Veteran's service-connected anxiety disorder nor an eating disorder contributed substantially or materially to his death.  

The VA psychiatrist stated that there are no mental health conditions that were caused by or originated during military service that were responsible for the Veteran's death.  The VA psychiatrist concluded that it is not at all likely that the Veteran's generalized anxiety disorder and/or binge eating disorder, caused or contributed substantially or materially to the Veteran's causes of death which were respiratory failure, bacteremia/sepsis and renal failure. 

The VA psychiatrist noted that although there is conflicting medical evidence, he was being asked to disregard that evidence and assume that only one medical opinion, that of a Dr. Fife, is accurate simply because she is from a particular academic institution.  The VA psychiatrist stated that there is no conflicting evidence so far about the Veteran's cause of death and whether his service-connected generalized anxiety disorder or any mental disorder to include binge eating disorder are related to cause of death.  He noted that all opinions so far provide the same information that the Veteran's cause of death is unrelated to his anxiety or eating disorder.

VA obtained an additional medical opinion in May 2012 as to whether the Veteran's cause of death was related to his active service.  The VA medical opinion report indicates that the VA physician is the Pulmonary and Sleep Lab Director and he reviewed the claims folder prior to rendering the medical opinion.   

The VA pulmonist opined that the claimed condition is less likely than not (less than 50 percent  probability) proximately due to or the result of the Veteran's service-connected condition.  The VA pulmonist indicated that he was asked to determine whether the Veteran had a respiratory disorder while in the service that caused or contributed substantially or materially to the cause of his death.  The VA pulmonist opined that there is no evidence that the Veteran had a respiratory disorder that was present while he was in active military service that contributed to his death.  He indicated that the presence of an upper respiratory infection in October 1954 and bilateral maxillary sinusitis in February 1958 would not have contributed to his death in 2007.  

The VA pulmonist opined that the presence of COPD more likely than not did contribute to his respiratory failure.  He noted that service connection was not in effect for COPD.  He opined that the most likely cause of his death was respiratory failure caused by sepsis/bacteremia.  The VA pulmonist indicated that the Veteran likely developed acute lung injury from sepsis and that this was further complicated by the presence of underlying COPD; this led to respiratory failure.  

The VA pulmonist indicated that the Veteran's underlying myelodysplastic syndrome and his documented neutropenia more likely than not contributed to an increased risk of developing sepsis.  He noted that the Veteran's renal failure was more likely than not a secondary phenomenon due to the sepsis/bacteremia.  The VA pulmonist indicated that review of the claims demonstrates that the Veteran had normal renal function for 3 years prior to his death. 

There is an additional VA medical opinion of record which supports the finding that a service-connected disability to include generalized anxiety disorder and eating disorder did not cause or contribute to the Veteran's cause of death.  In a November 2010 VA opinion, a VA reviewer stated that renal failure, bacteremia, sepsis, and respiratory failure are not caused by anxiety and binge eating, and that there is no evidence that any of the Veteran's medical conditions were caused by his psychiatric conditions.  In August 2011, the same examiner concluded a second time that there was no evidence that the Veteran's death was related to a psychiatric disorder or the consequences thereof.  He again concluded that renal failure, bacteremia, sepsis, and respiratory failure are not caused by anxiety or binge eating.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

The Board finds the March 2012 and May 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA physicians reviewed the claims folder and the Veteran's medical history, and they pointed to the evidence which supported the medical opinions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez, supra.  

The VA physicians, as a psychiatrist and a pulmonary specialist, have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

There is evidence of record to support the findings of the March 2012 and May 2012 VA medical opinions.  The service treatment records support the findings of the March 2012 and May 2012 VA medical opinions.  The service treatment records show that examination of the renal system and respiratory system were normal and chest x-ray examinations were negative.  See the service examination reports dated in January 1953, November 1956, August 1961, and September 1962. The September 1962 separation examination report indicates that examination of the chest, lungs, and genitourinary systems was normal.  

The Veteran separated from service in December 1962.  A March 1963 VA examination report indicates that the Veteran was assessed as having bronchial asthma or bronchitis of the left lung.  Chest x-ray examination was normal.  There is no other evidence of a respiratory disorder or disease until 1996, when persistent bronchitis was diagnosed.  The December 1996 VA treatment record indicates that the Veteran had persistent bronchitis for three months despite a course of ampicillin.  In January 1997, COPD with bronchitis was diagnosed.  

Service examinations for the Veteran's National Guard service show that examination of the chest, lungs, and genitourinary systems were normal in January 1979, December 1983, November 1985, and January 1988.  

The private hospital records dated in October 2007 support the findings of the March 2012 and May 2012 VA medical opinions.  The October 2007 discharge summary indicates that the Veteran was a very complicated medical case when he was admitted to the hospital on October 23, 2007 with chest pain and positive cardiac enzymes.  An admission note indicates that the Veteran had a recent two week hospitalization at another hospital for pneumonia which was methicillin-resistant staphylococcus aureus positive bacteremia.   

The Veteran was admitted to the Internal Medicine Teaching Services and the cardiac floor.  He quickly decompensated and required transfer to the Intensive Care Unit secondary to respiratory distress.  It was noted that the Veteran's history of methicillin-sensitive staphylococcus aureus sepsis as well as methicillin-resistant staphylococcus aureus swab and right-sided pneumonia with empyema made the Veteran's respiratory status very labile.  The Veteran and his spouse made the decision to "do not intubate" and "do not resuscitate."  He continued to decompensate and his renal function quickly decompensated.  Nephrology was consulted and the Veteran's spouse did not wish to start hemodialysis.  The Veteran ceased to breathe on October 28, 2007 secondary to respiratory distress from right-sided pneumonia with empyema formation, renal failure, and Gram-negative bacteremia.  

The private medical records support the finding that the Veteran likely developed acute lung injury from sepsis and that this was further complicated by the presence of underlying COPD and led to respiratory failure, and that the Veteran's renal failure was more likely than not a secondary phenomenon due to the sepsis/bacteremia.  

The appellant has presented no probative (i.e., competent, credible, and factually informed) evidence to support her lay assertions that the Veteran's death due to a disease process that was related to active service or was otherwise related to injury or event in service or a service-connected disability.  There is no competent evidence that tends to support the appellant's assertion that the Veteran's cause of death was related to active service.  There is no competent evidence that tends to support the appellant's assertion that the Veteran's service-connected generalized anxiety disorder and eating disorder caused or substantially contributed to the Veteran's cause of death.  

As noted above, of record is a statement from Stephen J. Osmanski, M.D.  Dr. Osmanski noted that the Veteran had reported that his anxiety led to compulsive overeating, which in turn led to obesity, which caused additional unspecified medical problems.  Dr. Osmanski found that the chain of events described by the Veteran was indeed plausible.  He indicated that if the Veteran truly cannot control his eating, it indeed led to the obesity which is a clear contributing factor to his many medical issues and if the anxiety disorder is the basis of this compulsive overeating, it follows that indirectly it's responsible in part for these other medical issues.  

The Board is not questioning Dr. Osmanski's expertise.  However, when compared with the VA examination reports as supported by a detailed clinical and historical review of the evidence, Dr. Osmanski's medical opinion is too general and is not sufficient to place the evidence in such balance and indicate the Veteran's obesity caused or substantially contributed to the medical conditions that caused death, which were established to be renal failure, bacteremia, sepsis, and respiratory failure.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The appellant's own implied assertions that the Veteran's cause of death was medically related to the Veteran's period of service or to a service-connected disability are afforded no probative weight in the absence of evidence that the appellant has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The more probative evidence of record establishes that the renal failure, bacteremia, sepsis, and respiratory failure, first manifested many years after service.  The service treatment records do show treatment or diagnosis of renal failure, bacteremia, sepsis, or respiratory failure. 

The evidence shows that the renal failure, bacteremia, sepsis, and respiratory failure first manifested in 2007.  There is no competent evidence to causally link the Veteran's cause of death due to renal failure, bacteremia, sepsis, and respiratory failure, to any event or incident of his active service.  There is competent evidence which establishes that the renal failure, bacteremia, sepsis, and respiratory failure are not medically related to active service or to a service-connected disability to include generalized anxiety disorder and eating disorder.     

The provisions of 38 C.F.R. § 3.312 provide that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

On this record, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


